BY THE COMMISSION.
The applicant’s telephone was disconnected on November 30, 1951 at the request of the Attorney General after a raid which resulted in his being charged with bookmaking — of which he was later found not guilty.
As to his need for a telephone applicant testified that his wife’s father, who lives with them, is about 79 and has a heart condition — and that if they need medicine he has to go and get it.
The applicant, who is known as Ace-Deuce Solomon, testified that no illegal operations were ever carried on in his home but admitted having been arrested several times for bookmaking, including once this year (which case is still pending). He gave rather evasive answers to questions regarding the use of his telephone. He further testified that he “retired” when the federal gambling stamp went into effect — and the presumption is that he was in the gambling business prior to that time, i.e., December 1,1951.
Because the charge made on the arrest of the applicant subsequent to the disconnection of the telephone is still pending and undisposed of, and the applicant has a past record for gambling and gave such unsatisfactory answers to the questions regarding the use of the telephone, it cannot be determined at this time that the telephone, if reinstalled, will not be used in the future for unlawful purposes.
It would seem, however, that if the pending charge against him should be disposed of in his favor within one year from the date the telephone was disconnected — and nothing else intervenes to militate against his record — that he would then be entitled to have his telephone reinstalled.
It is therefore ordered that the application be and the same is granted on the conditions stated, and that Southern Bell Tel. & Tel. Co. is authorized to reinstall said telephone on the conditions stated one year from the date of discontinuance. It is further ordered that if the conditions, stated, or either of them, are not met within the time specified, said application be, and the same is, hereby denied.